Order entered March 29, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01473-CV

                          PINNACLE PROPANE, LLC, Appellant

                                               V.

                                 MICHAEL KLEIN, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-18-16057

                                           ORDER
       Before the Court is appellant’s March 27, 2019 unopposed motion to extend briefing

deadline to allow completion of documents resolving disputes. We GRANT the motion to the

extent we ORDER appellant to file either its brief or a motion to dismiss the appeal no later than

April 16, 2019.


                                                      /s/   ERIN A. NOWELL
                                                            JUSTICE